Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00431-CV

          Jim R. LONG, individually and as general partner of Long Properties LTD.,
                                     and R.L. Owens,
                                        Appellants

                                              v.

                         Jerlean Gohmert THEIS and Kenneth Theis,
                                         Appellees

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 09-10-48435-CV
                       Honorable Richard C. Terrell, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. See TEX.
R. APP. P. 42.1(a). Costs of appeal are taxed against the parties who incurred them.

       SIGNED August 21, 2013.


                                               _________________________________
                                               Rebeca C. Martinez, Justice